UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-2539


EDMOND K. MACHIE,

                        Plaintiff – Appellant,

          v.

NANCY DEMME, Commander; PAK, Officer; K. C. HAAK, Officer;
MONTGOMERY COUNTY, MARYLAND,

                        Defendants – Appellees,

          and

J. THOMAS MANGER, Chief, Montgomery County Police,

                        Defendant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:09-cv-02196-AW)


Submitted:   March 27, 2014                   Decided: March 31, 2014


Before MOTZ, Circuit      Judge,   and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edmond Machie, Appellant Pro Se. Edward Barry Lattner, COUNTY
ATTORNEY’S OFFICE, Rockville, Maryland; Silvia Carolina Kinch,
OFFICE OF THE COUNTY ATTORNEY, Rockville, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Edmond      Machie       appeals     the   district         court’s     orders

dismissing his civil rights complaint in part, granting summary

judgment      in   favor    of     some   defendants,         denying     his     motion   to

alter    or   amend       the    grant    of   summary    judgment,         and    entering

judgment in favor of the remaining defendant following a jury

trial.     On appeal, we confine our review to the issues raised in

the Appellant’s brief.              See 4th Cir. R. 34(b).             Because Machie’s

informal      brief      does    not    fairly     challenge     the      basis     for    the

district court’s dispositions or the jury’s verdict, Machie has

forfeited appellate review of the court’s order.                            Accordingly,

we   affirm    the       district      court’s     judgment.         We    deny     Machie’s

motions for counsel and for a transcript at Government expense.

We   dispense      with     oral    argument       because     the   facts      and   legal

contentions        are    adequately      presented      in    the   materials        before

this court and argument would not aid the decisional process.



                                                                                    AFFIRMED




                                               3